         Case 2:19-cv-02100-KHV Document 260 Filed 03/26/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

ALICE ACHEE-SHARP,                            )
                                              )
                Plaintiff,                    )
                                              )
v.                                            )
                                              )                   CIVIL ACTION
LENEXA REAL ESTATE PORTFOLIO                  )
PARTNERS, LLC,                                )                   No. 19-2100-KHV
                                              )
               Defendant.                     )
______________________________________________)
                                              )
LENEXA REAL ESTATE PORTFOLIO                  )
PARTNERS, LLC,                                )
                                              )
               Third-Party Plaintiff,         )
v.                                            )
                                              )
SNOWMEN 365, LLC,                             )
                                              )
               Third-Party Defendant.         )
______________________________________________)

                               MEMORANDUM AND ORDER

       Alice Achee-Sharp filed suit against Lenexa Real Estate Portfolio Partners, LLC (“Lenexa

Real Estate”) for personal injuries which she sustained when she fell on ice in its parking lot.

Lenexa Real Estate asserts a third-party claim for indemnification against Snowmen 365, LLC,

alleging that (1) it failed to procure insurance coverage under the parties’ contract and (2) it has

refused to defend or indemnify Lenexa Real Estate against plaintiff’s claim. This matter is before

the Court on the Joint Motion Of Third-Party Plaintiff Lenexa Real Estate Portfolio Partners, LLC

And Third-Party Defendant Snowmen 365, LLC To Modify Pretrial Order (Doc. #258) and the

Joint Motion Of Third-Party Plaintiff Lenexa Real Estate Portfolio Partners, LLC And Third-Party

Defendant Snowmen 365, LLC To Reform Building Services Contract (Doc. #259), both filed
           Case 2:19-cv-02100-KHV Document 260 Filed 03/26/21 Page 2 of 3




March 26, 2021. For reasons stated below, the Court overrules both motions.

       The only remaining claims in this matter are the third-party claims of Lenexa Real Estate

against Snowmen 365, LLC based on the parties’ building services contract. On January 27, 2021,

the Court overruled the parties’ cross motions for summary judgment because neither party had

adequately addressed the precise legal relationship between Snowmen 365, LLC and Snowmen,

Inc. See Memorandum And Order (Doc. #246). Now, the parties ask the Court to equitably reform

their contract to name “Snowmen, Inc.” as the contractor instead of “Snowmen 365.” The parties

do not explain (1) why, without court intervention, they cannot reform the contract through

novation or otherwise or (2) the legal basis for the Court to reform a contract based on equitable

principles when one of the purported parties to the contract (Snowmen, Inc.) is not a party to this

action. If all of the Snowmen entities agree to the proposed amendment, they can amend the

contract without judicial intervention.1 On the present record, however, the Court must overrule

the joint motion to reform the contract.

       The parties also ask to modify the pretrial order to vacate the current trial date and the

associated pretrial deadlines. The parties explain that after reformation of the contract, Lenexa

Real Estate will need to amend its claims against Snowmen, Inc. As noted above, the Court

declines to order reformation of the contract. Moreover, Snowmen, Inc. currently is not a party to

this action. Even so, to the extent that the parties are able to reform the contract (either with or

without judicial intervention), they have not adequately explained why they cannot be ready to try

this matter on May 3, 2021. This case was filed on February 21, 2019, and the parties have known




       1
              The parties also have not provided evidentiary support for their agreement that the
contract should be reformed under the scrivener’s error doctrine, i.e. that the parties mutually
intended to name Snowmen, Inc. as the contracting party. Likewise, the parties did not present
such evidence on their cross motions for summary judgment.
                                                -2-
            Case 2:19-cv-02100-KHV Document 260 Filed 03/26/21 Page 3 of 3




about this issue for at least six months, litigated it extensively on the summary judgment motions

and presumably prepared for trial on the affirmative defense of mistake of Snowmen 365, LLC.

Except for the recent settlement of plaintiff’s claim, which appears completely unrelated to the

third-party indemnification claim, the parties offer no explanation for the delay in addressing this

issue.2 Accordingly, the Court overrules the joint motion to continue trial and modify pretrial

deadlines at this late stage.

        IT IS THEREFORE ORDERED that the Joint Motion Of Third-Party Plaintiff Lenexa

Real Estate Portfolio Partners, LLC And Third-Party Defendant Snowmen 365, LLC To Modify

Pretrial Order (Doc. #258) and the Joint Motion Of Third-Party Plaintiff Lenexa Real Estate

Portfolio Partners, LLC And Third-Party Defendant Snowmen 365, LLC To Reform Building

Services Contract (Doc. #259), both filed March 26, 2021 are OVERRULED.

        Dated this 26th day of March, 2021 at Kansas City, Kansas.

                                                             s/ Kathryn H. Vratil
                                                             KATHRYN H. VRATIL
                                                             United States District Judge




        2
               Before filing an answer which included the defense of mistake, Snowmen 365, LLC
asked Lenexa Real Estate to substitute Snowmen, Inc. as the proper party. See Snowmen 365,
LLC’s Memorandum In Support Of Motion For Leave To File Amended Answer (Doc. #197) filed
September 14, 2020 at 6 (Snowmen 365 offer that if Lenexa Real Estate substitutes Snowmen,
Inc., both Snowmen entities would “waive any conflicts, claims, or defenses”). Lenexa Real Estate
declined to do so. Accordingly, U.S. Magistrate Judge Teresa J. James granted the motion of
Snowmen 365 to amend its answer. See Clerk’s Minute Sheet – Telephone Pretrial Conference
(Doc. #203) filed September 16, 2020 at 2. Likewise, the pretrial order includes Snowmen 365,
LLC’s defense of mutual mistake. See Pretrial Order (Doc. #215) filed September 29, 2020 at 18
(Snowmen 365, LLC contends that it is not proper party because contract was between Lenexa
Real Estate and “an unknown entity named Snowmen 365;” asserting mutual mistake in contract
and that “Snowmen, Inc.” is proper third-party defendant).
                                                -3-
